Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 9/12/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an outward harmless treatment in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step 1 recites the limitation "the system."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 step 2 recites the limitation "the catalyst."  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 5 recite the limitation “the system” but there are many systems claimed (up-flow multiphase wastewater oxidation system, a solid-liquid separation system, neutralization and degassing system, flocculation and sedimentation system) so it is unclear as to what system “the system” is referring. Terminology should be consistent throughout the claims. 
Claim 5 recites “after each sand discharge of the system.” No prior limitation includes either sand or sand discharge so it is unclear how the sand discharge is part of the system. 

In claim 1, claim limitation “an outward harmless treatment” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The function is an outward and harmless treatment but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function/outward harmless treatment and to clearly link the structure, material, or acts to the outward harmless treatment. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (CN 101519251 machine translation provided by Examiner) in view of Dykstra et al. (US 2009/0000752) and Chen et al. (CN 108191039 machine translation provided by Examiner).
Regarding claim 1, Tong teaches a process comprising 1) feeding organic wastewater to an up-flow multiphase wastewater oxidation system, wherein the system comprises an up-flow multiphase wastewater oxidation tower, the oxidation tower is added with a Fenton reagent, and a heterogeneous catalytic carrier (quartz sand); 2) feeding the wastewater subjected to the oxidation treatment to a solid-liquid separation system (11) for solid-liquid separation treatment, feeding a separated liquid to a neutralization and degassing system, and feeding the separated heterogeneous catalytic carrier coated in the oxidation tower back to the oxidation tower to realize an effect of enriching the catalyst ; 3) feeding the wastewater treated by the solid-liquid separation system to the neutralization and degassing system, the neutralization and degassing system comprising a neutralization tower/pond and a degassing tower/pond which are in communication with each other, mixing the wastewater with an added alkali liquor in the neutralization tower to adjust a pH of the wastewater to 5.5-7.5, and then degassing by stirring in the degassing tower; and 4) feeding the wastewater subjected to the neutralization and degassing treatment to a flocculation and sedimentation system for sludge-water separation, the flocculation and sedimentation system comprising a flocculation and sedimentation tank/pond, and discharging a supernatant at an upper portion of the flocculation and sedimentation tank after the flocculation and-2-U.S. Patent Application No. 16/964,559Reply to Office Action of August 18, 2022Attorney Docket No. 1240.0011 sedimentation of the wastewater (Fig. 2 and claim 1).
Tong fails to teach a homogenous catalytic accelerator being used with the Fenton reagent. Chen teaches that a Fenton reaction can be optimized by including a homogenous catalytic accelerator having various metal salts, such as cobalt, manganese, iron, and nickel (pages 3-4 of translation). As such, one skilled in the art would have found it obvious to include the homogenous catalytic accelerator in Chen with the Fenton reagents in Tong in order to optimize the reactions with oxidation tower. 
Tong fails to teach further treating a sludge at the bottom of the flocculation/sedimentation tank by pressure filtration and other further treatment. Dykstra teaches that after sludge/solids are separated by settling, the sludge can be further treated by dewatering via pressure filtration and other sludge treatments in order to provide the solids for other uses or disposal (Fig. 1 and [0039]). As such, one skilled in the art would have found it obvious to provide pressure filtration and other solids treatments in order to dewater the separated solids and to provide the solids for other uses or disposal according to environmental regulations. 
It is noted that Tong teaches that the neutralizing, degassing, and sedimentation are all done in ponds and not towers or tanks. However, Dykstra clearly teaches that different method steps can be accomplished in various vessels and that such vessels would be considered towers and/or tanks. 
Regarding claim 2, Tong teaches that the Fenton reagents/hydrogen peroxide is added in a ratio to the COD present and not to the amount of water as claimed. However,  differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). As such, it would have been obvious to optimize the amount of Fenton reagent to the wastewater according to the fluid treated and results desired. 
Regarding claim 3, Chen teaches the homogenous catalytic accelerator having the components listed but does not specify the range of concentrations stated. As stated in claim 2 above, optimizing the concentrations of the reagents/components added would have been an obvious matter of optimizing or finding the workable concentrations. 
Regarding claim 5, as discussed in claim above, it would have been obvious to optimize the concentrations continuously or over fixed periods in order to achieve the desired concentrations of Fenton’s reagent or homogenous catalytic accelerator in the wastewater being treated. 
Regarding claim 6, it is submitted that the separation system (11) would be considered a blocking net. 
Regarding claim 8, Tong teaches that the wastewater is treated in the flocculation and sedimentation pond/tank for 2-3 hours (claim 1). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (CN 101519251 machine translation provided by Examiner) as evidenced by What is Quartz Sand, www.beidoou.com/materials/what-is-quartz-sand.html (herinafter Beidoou) in view of Dykstra et al. (US 2009/0000752) and Chen et al. (CN 108191039 machine translation provided by Examiner).
Regarding claim 4, Tong teaches quartz sand (silica) being used as the heterogeneous catalytic carrier but fails to teach the specific size of the quartz sand. Beidoou teaches that common quartz sand would be in the 0.75-4mm range. As such, one skilled in the art would have expected the quartz sand in Tong to be within the known ranges for quartz sand. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777